 

Exhibit 10.1

 

Purchase Agreement

 

between

 

BBHC, Inc.

 

and

 

Taronis Fuels, Inc.

 

dated as of

 

August 19, 2020

 

 

 

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”), dated as of August 19, 2020
(“Effective Date”), is entered into between BBHC, Inc., a Delaware corporation,
f/k/a Taronis Technologies, Inc. f/k/a MagneGas Applied Technology Solutions,
Inc. f/k/a MagneGas Corporation (“Seller”) and Taronis Fuels, Inc., a Delaware
corporation (“Buyer”). Seller and Buyer are sometimes each referred to herein as
a “Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, it is the intent of this Agreement is to effect the sale and transfer
of all of the Intellectual Property (as defined herein) from the Seller to the
Buyer;

 

WHEREAS, the whole Intellectual Property portfolio of the Seller is held
partially in the name of the Seller, which is described herein as the
“Transferred Intellectual Property”, and partially in the Company (as defined
herein), which is described herein as the “Company Intellectual Property”, and
therefore this Agreement includes the sale of the Membership Interests (as
defined herein) by Seller to convey to Buyer those Intellectual Property
interests held by the Company and the direct sale of the balance of the
Intellectual Property held by the Seller to the Buyer;

 

WHEREAS, Seller owns all of the issued and outstanding membership interests (the
“Membership Interests”) in MagneGas IP, LLC, a Delaware limited liability
company (the “Company”), and the Company owns all of the Company Intellectual
Property;

 

WHEREAS, the Company is solely a holding company for the Company Intellectual
Property and, therefore, the Company has no business operations, employees,
liabilities, cash, or assets, other than the Company Intellectual Property;

 

WHEREAS, Seller owns the Transferred Intellectual Property;

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Membership Interests, subject to the terms and conditions as set
forth herein;

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Transferred
Intellectual Property, subject to the terms and conditions set forth herein; and

 

WHEREAS, effective as of the Closing (as defined herein), Parties desire to
terminate that certain Amended and Restated License Agreement, dated July 16,
2019, between Seller, Buyer, and the Company (the “IP License Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

 

 

 

ARTICLE I

 

PURCHASE AND SALE; CONSIDERATION; CLOSING

 

Section 1.01. Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined herein), Seller shall (a) sell to Buyer, and
Buyer shall purchase from Seller, all of Seller’s right, title and interest in
and to the Membership Interests, free and clear of any mortgage, pledge, lien,
charge, security interest, claim or other encumbrance (“Encumbrance”), for the
consideration specified in Section 1.02, and (b) Seller shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase and assume from
Seller, all of Seller’s right, title and interest in and to the Transferred
Intellectual Property, free and clear of any Encumbrances, for the consideration
specified in Section 1.02. The purchase of the Membership Interests and
Transferred Intellectual Property shall be referred to herein as the “Purchased
Interests”.

 

Section 1.02. Purchase Price, Payments and Contingent Payments. The purchase
price for the Purchased Interests shall be $1,250,000 (the “Purchase Price”).
The Buyer shall pay to the Seller the following:

 

(a) $1,000,000 of the Purchase Price will be paid at Closing in the form of the
Buyer’s restricted common stock, par value $0.000001 per share (“Stock
Consideration”). The Stock Consideration will be valued as of the fair market
value on August 19, 2020 as reported by OTCQB;

 

(b) $250,000 of the Purchase Price will be credited to Buyer for assuming at
Closing up to $250,000 of the Seller’s aged accounts payable due to third party
service providers (the “Assumed Accounts Payable”); and

 

(c) in addition to the Purchase Price, for a period to last five (5) years from
the Effective Date of this Agreement (“Payment Period”), the Buyer will make
ongoing Contingent Payments (as defined herein) equal to Seven Percent (7%) of
all gross cash receipts received by the Buyer which are derived from the
purchased Company Intellectual Property and/or Transferred Intellectual Property
(“Contingent Payments”); provided however, that if for any reason Buyer assumes
or pays any liabilities or accounts payable of Seller after the Closing in
excess of the Assumed Accounts Payable (the “Excess Payments”), Buyer shall be
entitled to deduct the Excess Payments from any Contingent Payments due to
Seller during the Payment Period.

 

The Parties intend that the Purchase Price and Contingent Payments over the
Payment Period shall provide for total compensation to Seller equal to the net
present value of the Company Intellectual Property and Transferred Intellectual
Property as of the Effective Date, based upon independent third party
valuations.

 

Section 1.03. Reports and Audits.

 

(a) Sales Reports. Within thirty (30) calendar days after each fiscal quarter,
Buyer will deliver to Seller a true and accurate report, certified by an officer
of Buyer, giving such particulars of the business conducted by Buyer and its
affiliates (including copies of reports provided by affiliates to Buyer) during
such fiscal quarter as necessary for Seller to account for Buyer’s Contingent
Payments, hereunder, even if no payments are due. Receipt or acceptance by
Seller of any report or of any sums paid by Buyer, will not preclude Seller from
questioning or auditing the completeness or accuracy of such statement or
payment at any time. Seller reserves the right to waive the obligation of Buyer
to produce the contemplated report(s) in its sole discretion. Buyer will include
the following information in the report:

 

(i) The period covered by the report;

 



   

 

 

(ii) The name of any affiliates whose activities are also covered by the report;

 

(iii) Identification of each type of good or service for which any Contingent
Payments have become payable;

 

(iv) Sales segregated on a product-by-product, and a country-by-country basis,
or an affirmative statement that no sales were made;

 

(v) Any changes in accounting methodologies used to account for and calculate
the items included in the report since the previous report.

 

(b) Records. Buyer will keep, and will cause its affiliates to keep, complete
and accurate records of their sales and other information reasonably requested
by Seller in sufficient detail to enable the payments made under this Agreement
to be determined and audited for a period of three (3) years after the Payment
Period. Buyer will timely provide to Seller any tax information and documents
(such as form 1099) as required by law or reasonably requested by Seller from
time to time.

 

(c) Audit Rights. Buyer will make its (and its applicable affiliates’) internal
control report, and all other documents, reports and the books of account
available to Seller with respect to the production and sales of products for
inspection, copying and audit by Seller, its agents and representatives, during
normal business hours, upon not less than five (5) business days advance notice,
which will be made by Seller at its own expense, except as provided below. Buyer
will make available qualified employees and agents to promptly answer questions
pertaining to such audit. If any amounts owed to Seller have been underpaid,
then Buyer will immediately pay Seller the amount of such underpayment. If an
audit reveals that Buyer’s reporting and/or record keeping are not in accordance
with the requirements under this Agreement, or that there is an error in the
payment of any Contingent Payments with respect to the period being audited in
excess of the lesser of ten thousand dollars ($10,000) or five percent (5%) of
the Contingent Payments, then without prejudice to any other amounts due to
Seller or to any of its rights hereunder, all costs and expenses incurred by
Seller in connection with such inspection and audit will be borne and promptly
paid by Buyer.

 

Section 1.04. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the “Closing Date”) by the remote
exchange of documents and signatures through the Parties’ duly authorized
representatives. At the Closing, each Party shall deliver all documents,
instruments, certificates, payments, and other items as may be required under
this Agreement.

 

Section 1.05. Allocation of Purchase Price. For purposes of this Agreement, the
Purchase Price shall be, and is accepted as, the fair market value of the
Membership Interests and the Transferred Intellectual Property (as of the
Closing Date), as determined by mutual agreement amongst the Parties.

 

 

 

 

Section 1.06. Seller’s Obligations at Closing. At the Closing, Seller shall
deliver to Buyer (a) the items referenced in Section 4.01 of this Agreement and
(b) all other instruments and documents, in form and substance reasonably
satisfactory to Buyer, which are reasonably necessary to fulfill the obligations
of Seller under, and give effect to the transactions contemplated by, this
Agreement which are required to be fulfilled on or prior to the Closing.

 

Section 1.07. Buyer’s Obligations at Closing. At the Closing, Buyer shall
deliver to Seller (a) the items referenced in Section 4.02 of this Agreement and
(b) all other instruments and documents, in form and substance reasonably
satisfactory to Seller, which are reasonably necessary to fulfill the
obligations of Buyer under, and give effect to the transactions contemplated by,
this Agreement which are required to be fulfilled on or prior to the Closing.

 

Section 1.08. Transfer Taxes. Seller shall pay, and shall reimburse Buyer for,
any sales, use or transfer taxes, documentary charges, recording fees or similar
taxes, charges, fees or expenses, if any, that become due and payable as a
result of the transactions contemplated by this Agreement.

 

Section 1.09. Withholding Taxes. Buyer and the Company shall be entitled to
deduct and withhold from the Purchase Price all taxes that Buyer and the Company
may be required to deduct and withhold under any provision of tax law. All such
withheld amounts shall be treated as delivered to Seller hereunder.

 

Section 1.10. Assumed Accounts Payable. At Closing, Buyer agrees to assume all
liabilities and obligations in and to the Assumed Accounts Payable.

 

Section 1.11. Third Party Consents. To the extent that Seller’s rights under any
of the Company’s assets or the Transferred Intellectual Property may not be
assigned to Buyer without the consent of another third-party which has not been
obtained at or prior to Closing, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at its expense, shall use its
reasonable best efforts to obtain any such required consent(s) as promptly as
possible. If any such consent shall not be obtained or if any attempted
assignment would be ineffective or would impair Buyer’s rights under the assets
in question so that Buyer would not in effect acquire the benefit of all such
rights, Seller, to the maximum extent permitted by law and the asset, shall act
after the Closing as Buyer’s agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by law and the
asset, with Buyer in any other reasonable arrangement designed to provide such
benefits to Buyer.

 

Section 1.12. IP License Agreement Termination. Effective as of the Closing, the
Parties agree that the IP License Agreement shall be terminated and have no
further force or effect. The IP License Agreement shall be terminated
automatically at the Closing without any further action of the Parties.

 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the statements contained in this
Article II are true and correct as of the date hereof.

 

Section 2.01. Organization and Authority of Seller; Enforceability. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware. Seller has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement and the documents
to be delivered hereunder constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.

 

Section 2.02. Organization and Authority of Company. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Delaware and has full limited liability company power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it.

 

Section 2.03. Capitalization.

 

(a) Seller is the record owner of and has good and valid title to the Membership
Interests, free and clear of all Encumbrances. The Membership Interests
constitute 100% of the total issued and outstanding membership interests in the
Company. The Membership Interests have been duly authorized and are validly
issued, fully-paid and non-assessable. Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own all of the Membership Interests,
free and clear of all Encumbrances.

 

(b) The Membership Interests were issued in compliance with applicable laws. The
Membership Interests were not issued in violation of the organizational
documents of the Company or any other agreement, arrangement, or commitment to
which Seller or the Company is a party and are not subject to or in violation of
any preemptive or similar rights of any person.

 

(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any membership interests in the Company or obligating
Seller or the Company to issue or sell any membership interests (including the
Membership Interests), or any other interest, in the Company. Other than the
organizational documents of the Company, there are no voting trusts, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Membership Interests.

 

Section 2.04. No Subsidiaries. The Company does not own, or have any interest or
shares or have an ownership interest in, any other entity.

 

 

 

 

Section 2.05. No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the organizational documents of Seller or the Company;
(b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Seller or the Company; (c) conflict
with, or result in (with or without notice or lapse of time or both) any
violation of, or default under, or give rise to a right of termination,
acceleration or modification of any obligation or loss of any benefit under any
contract or other instrument to which Seller or the Company is a party; (d)
result in any violation, conflict with or constitute a default under the
Company’s organizational documents or the organizational documents of the
Company; or (e) result in the creation or imposition of any Encumbrance on the
Membership Interests or the Transferred Intellectual property. No consent,
approval, waiver or authorization is required to be obtained by Seller or the
Company from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 2.06. Holding Company; No Undisclosed Liabilities. The Company is solely
a holding company for the Company Intellectual Property. The Company has no
business operations, employees, cash, or assets, other than the Company
Intellectual Property, and is not qualified to do business or conducting
business in any jurisdiction. The Company has no liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured, or otherwise
(“Liabilities”).

 

Section 2.07. Title to Assets; Condition and Sufficiency of Assets.

 

(a) The Company has good and valid title to, or a valid leasehold interest in,
all personal property, the Company Intellectual Property and any other assets
owned by it. All such assets are free and clear of Encumbrances and are in good
operating condition and repair, adequate for the uses to which they are being
put, and none of the assets are in need of maintenance or repairs except for
ordinary routine maintenance or repairs that are not material in nature or cost.
The Company has no liabilities with respect to its assets.

 

(b) Seller owns and has good, valid, and marketable title to the Transferred
Intellectual Property, and the Transferred Intellectual Property will be
transferred by Seller to Buyer free and clear of any and all Encumbrances and/or
any other burdens or claims of third-parties of any type or nature. Seller has
no Liabilities with respect to the Transferred Intellectual Property.

 

Section 2.08. Condition of Transferred Assets; Absence of Changes. All of the
Company’s assets are in good condition and repair (ordinary wear and tear
excepted) and workable, usable and adequate for the uses to which they have been
put by the Company. In the past one hundred and twenty (120) days, there has not
been any change, event, condition, or development that is, or could reasonably
be expected to be, individually or in the aggregate, materially adverse to the
value of the Company’s assets or the Transferred Intellectual Property.

 

 

 

 

Section 2.09. Intellectual Property.

 

(a) Section 2.09(a) of the disclosure schedules contains a correct, current, and
complete list of all (i) Company IP Registrations, specifying as to each, as
applicable: the title, mark, or design; the record owner and inventor(s), if
any; the jurisdiction by or in which it has been issued, registered, or filed;
the patent, registration, or application serial number; the issue, registration,
or filing date; and the current status; (ii) all unregistered Trademarks
included in the Company Intellectual Property; (iii) all proprietary software of
the Company; and (iv) to Seller’s knowledge, all other Company Intellectual
Property used or owned by the Company. All required filings and fees related to
the Company IP Registrations have been timely filed with and paid to the
relevant governmental authorities and authorized registrars, and all Company IP
Registrations are otherwise in good standing.

 

(b) Section 2.09(b) of the disclosure schedules contains a correct, current, and
complete list of all (i) Seller IP Registrations, specifying as to each, as
applicable: the title, mark, or design; the record owner and inventor(s), if
any; the jurisdiction by or in which it has been issued, registered, or filed;
the patent, registration, or application serial number; the issue, registration,
or filing date; and the current status; (ii) all unregistered Trademarks
included in the Transferred Intellectual Property; (iii) all proprietary
software of the Seller; and (iv) all other Transferred Intellectual Property
used in Seller’s business as currently conducted. All required filings and fees
related to the Seller IP Registrations have been timely filed with and paid to
the relevant governmental authorities and authorized registrars, and all Seller
IP Registrations are otherwise in good standing

 

(c) The Company is the sole and exclusive legal and beneficial, and with respect
to the Company IP Registrations, record, owner of all right, title and interest
in and to the Company Intellectual Property, and has the valid and enforceable
right to use all other Intellectual Property currently used by the Company, in
each case, free and clear of Encumbrances. The Seller is the sole and exclusive
legal and beneficial, and with respect to the Seller IP Registrations, record,
owner of all right, title and interest in and to the Transferred Intellectual
Property, and has the valid and enforceable right to use all other Intellectual
Property used or held for use in or necessary for the conduct of the Seller’s
business as currently conducted, in each case, free and clear of Encumbrances

 

(d) Neither the execution, delivery or performance of this Agreement, nor the
consummation of the transactions contemplated hereunder, will result in the loss
or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other person in respect of, the Company’s right to
own or use any Company Intellectual Property or Seller’s right to own or use any
Transferred Intellectual Property.

 

(d) All of the Company Intellectual Property and Transferred Intellectual
Property is valid and enforceable, and all Company IP Registrations and Seller
IP Registrations are subsisting and in full force and effect. The Company and
Seller have taken all reasonable and necessary steps to maintain and enforce the
Company Intellectual Property and Transferred Intellectual Property,
respectively, and to preserve the confidentiality of all trade secrets included
in the Company Intellectual Property and Transferred Intellectual Property,
including by requiring all persons having access thereto to execute binding,
written non-disclosure agreements.

 

 

 

 

(e) The conduct of the Seller’s business as currently and formerly conducted,
the conduct and actions of the Company, and the products, processes and services
of the Company and Seller, have not infringed, misappropriated or otherwise
violated, and will not infringe, misappropriate or otherwise violate, the
Intellectual Property or other rights of any person. No person has infringed,
misappropriated or otherwise violated any Company Intellectual Property or
Transferred Intellectual Property.

 

(f) There are no actions (including any opposition, cancellation, revocation,
review or other proceeding) settled, pending or threatened (including in the
form of offers to obtain a license): (i) alleging any infringement,
misappropriation or other violation by the Company or Seller of the Intellectual
Property of any person; (ii) challenging the validity, enforceability,
registrability, patentability or ownership of any Company Intellectual Property
or Transferred Intellectual Property; or (iii) by the Company, Seller, or any
other person alleging any infringement, misappropriation or other violation by
any person of the Company Intellectual Property or Transferred Intellectual
Property. Neither Seller nor the Company is aware of any facts or circumstances
that could reasonably be expected to give rise to any such action. Neither the
Company nor Seller is subject to any outstanding or prospective governmental
order (including any motion or petition therefor) that does or could reasonably
be expected to restrict or impair the use of any Company Intellectual Property
or Transferred Intellectual Property.

 

(g) The following terms used in this Section 2.07 and elsewhere in this
Agreement have the meanings specified in this Subsection (g):

 

“Company Intellectual Property” means all Intellectual Property that is owned by
the Company.

 

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance, registration or application by, to or with any
governmental authority or authorized private registrar in any jurisdiction,
including issued patents, registered trademarks, domain names and copyrights,
and pending applications for any of the foregoing.

 

 

 

 

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other governmental authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names, whether or not Trademarks, all associated web addresses,
URLs, websites and web pages, and all content and data thereon or relating
thereto, whether or not Copyrights; (e) mask works, and all registrations,
applications for registration, and renewals thereof; (f) industrial designs, and
all Patents, registrations, applications for registration, and renewals thereof;
(g) trade secrets, know-how, inventions (whether or not patentable),
discoveries, improvements, technology, business and technical information,
databases, data compilations and collections, tools, methods, processes,
techniques, and other confidential and proprietary information and all rights
therein; (h) computer programs, operating systems, applications, firmware, and
other code, including all source code, object code, application programming
interfaces, data files, databases, protocols, specifications, and other
documentation thereof; and (i) all other intellectual or industrial property and
proprietary rights.

 

“Seller IP Registrations” means all Transferred Intellectual Property that is
subject to any issuance, registration or application by, to or with any
governmental authority or authorized private registrar in any jurisdiction,
including issued patents, registered trademarks, domain names and copyrights,
and pending applications for any of the foregoing.

 

“Transferred Intellectual Property” means all Intellectual Property that is
owned by the Seller.

 

Section 2.10. Contracts. All contracts to which the Company is a party (the
“Contracts”) are valid and binding on the Company in accordance with its terms
and is in full force and effect. Neither the Company nor any party thereto is in
breach of or default under (or is alleged to be in breach of or default under)
or has provided or received any notice of any intention to terminate any
Contract. No event or circumstance has occurred that would constitute an event
of default under any Contract or result in a complete termination thereof. There
are no disputes pending or threatened under any Contract.

 

Section 2.11. Licenses and Permits. The Company has all licenses and permits
required for the ownership and use of its assets as presently constituted.
Seller has all licenses and permits required for the ownership and use the
Transferred Intellectual Property, and if necessary, all such licenses and
permits will be duly and validly transferred to Buyer at Closing.

 

Section 2.12. Legal Proceedings. There are no actions pending or (a) against or
by the Company affecting any of its properties or assets (or by or against
Seller or any affiliate thereof and relating to the Company); or (b) against or
by the Company, Seller or any affiliate of Seller that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such action. There are no outstanding governmental
orders and no unsatisfied judgments, penalties or awards against or affecting
the Company or any of its properties or assets.

 



   

 

 

Section 2.13. Compliance With Laws; Permits. The Company has complied, and is
now complying, with all laws applicable to it or its properties or assets. All
permits required for the Company to hold its assets have been obtained by it and
are valid and in full force and effect. All fees and charges with respect to
such permits as of the date hereof have been paid in full. No event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse, or limitation of any
such permit.

 

Section 2.14. Limited Liability Company Agreement. Buyer has been previously
provided a copy of the Limited Liability Company Agreement of the Company, which
agreement is in full force and effect and is the only agreement in effect with
respect to the matters described therein.

 

Section 2.15. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

Section 2.16. Non-Foreign Status. Seller is not a foreign person as such term is
used in Section 1446(f) of the Internal Revenue Code of 1986, as amended
(“Code”) or Treasury Regulations Section 1.1445-2.

 

Section 2.17. Taxes. (a) all tax returns (including information returns)
required to be filed on or before the Closing Date by the Company have been
timely filed, (b) all such tax returns are true, complete and correct in all
respects, (c) all taxes due and owing by the Company (whether or not shown on
any tax return) have been timely paid, (d) all deficiencies asserted, or
assessments made, against the Company as a result of any examinations by any
taxing authority have been fully paid, and (e) there are no pending or
threatened actions by any taxing authority.

 

Section 2.18. Books and Records. The books and records of account of the Company
have been appropriately maintained by the Company in compliance with generally
accepted practices and principles of accounting through the Closing Date.

 

Section 2.19. Stock Consideration. Seller is acquiring the Stock Consideration
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Seller
acknowledges that the Stock Consideration is not registered under the Securities
Act of 1933, as amended, or any state securities laws, and that the Stock
Consideration may not be transferred or sold except pursuant to the registration
provisions of the Securities Act of 1933, as amended or pursuant to an
applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

Section 2.20. Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the disclosure schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading

 

 

 



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article III are true and correct as of the date hereof.

 

Section 3.01. Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 

Section 3.02. No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the organizational documents of Buyer; or (b) violate
or conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Buyer.

 

Section 3.03. Investment Purpose. Buyer is acquiring the Membership Interests
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Buyer
acknowledges that the Membership Interests are not registered under the
Securities Act of 1933, as amended, or any state securities laws, and that the
Membership Interests may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

Section 3.04. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 3.05. Legal Proceedings. There is no action pending or, to Buyer’s
knowledge, threatened against or by Buyer or any affiliate of Buyer that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such action.

 



   

 

 

ARTICLE IV

 

CLOSING DELIVERIES

 

Section 4.01. Seller’s Deliveries. At the Closing, Seller shall deliver to Buyer
the following:

 

(a) A Membership Interest Assignment and Assumption Agreement, in the form
attached hereto as Exhibit A, duly executed by the Seller;

 

(b) An Amended and Restated Limited Liability Company Agreement of the Company,
reflecting Buyer as the sole member and holder of all of the issued and
outstanding Membership Interests, duly executed by the Company and, if required,
the manager of the Company;

 

(d) a Bill of Sale for the Transferred Intellectual Property, substantially in
the form attached hereto as Exhibit C, duly executed by Seller;

 

(e) an Intellectual Property Assignment and Assumption Agreement, substantially
in the form attached hereto as Exhibit C, duly executed by Seller; and

 

(f) Any third-party consents required to transfer any of the Company’s assets or
the Transferred Intellectual Property to Buyer.

 

Section 4.02. Buyer’s Deliveries. At the Closing, Buyer shall deliver the
following to Seller:

 

(a) Book Entry certificates or other evidence reflecting the issuance to Seller
of the Stock Consideration;

 

(b) A Membership Interest Assignment and Assumption Agreement, in the form
attached hereto as Exhibit A, duly executed by the Buyer;

 

(c) An Amended and Restated Limited Liability Company Agreement of the Company,
reflecting Buyer as the sole member and holder of all of the issued and
outstanding Membership Interests, duly executed by the Buyer;

 

(d) a Bill of Sale for the Transferred Intellectual Property, substantially in
the form attached hereto as Exhibit B, duly executed by Buyer; and

 

(e) an Intellectual Property Assignment and Assumption Agreement, substantially
in the form attached hereto as Exhibit C, duly executed by Buyer.

ARTICLE V

 

COVENANTS

 

Section 5.01. Confidentiality. From and after the Closing, Seller shall, and
shall cause its affiliates to, hold, and shall use its reasonable best efforts
to cause its or their respective directors, officers, employees, consultants,
counsel, accountants, and other agents (“Representatives”) to hold, in
confidence any and all information, whether written or oral, concerning the
Intellectual Property, except to the extent that Seller can show that such
information: (a) is generally available to and known by the public through no
fault of Seller, any of its affiliates, or their respective Representatives; or
(b) is lawfully acquired by Seller, any of its affiliates, or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual, or fiduciary
obligation. If Seller or any of its affiliates or their respective
Representatives are compelled to disclose any information by governmental order
or law, Seller shall promptly notify Buyer in writing and shall disclose only
that portion of such information which is legally required to be disclosed,
provided that Seller shall use reasonable best efforts to obtain as promptly as
possible an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.

 

 

 

 

5.02. Further Assurances. Following the Closing, each of the Parties hereto
shall, and shall cause their respective affiliates to, execute and deliver such
additional documents, instruments, conveyances, and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
documents and agreements to be delivered herewith. It is the express intent of
the Parties that Buyer receive the entire Intellectual Property portfolio of
Seller, which includes the Company Intellectual Property and Transferred
Intellectual Property. Therefore, following the Closing, Seller agrees to take
any and all action to effect the conveyance to Buyer or its designated assignee
all of the Company Intellectual Property and Transferred Intellectual Property,
whether or not listed or accurately described on Schedule 2.09(a) or Schedule
2.09(b), in the event there is any issue conveying such Intellectual Property to
Buyer or its designated assignee including, but not limited to, correcting or
updating all filings with the United States Patent and Trademark Office (or any
similar foreign office), correcting any flawed assignments (regardless of when
such assignment occurred), and correcting any other defects in title or the
chain of title. Seller hereby grants to Buyer an irrevocable power of attorney
to take any and all action to effect the conveyance of the Company Intellectual
Property and the Transferred Intellectual Property to Buyer.

 

ARTICLE VI

 

TAX MATTERS

 

Section 6.01. Tax Covenants.

 

(a) Without the prior written consent of Buyer, Seller shall not, to the extent
it may affect, or relate to, the Company, make, change or rescind any tax
election, amend any tax return or take any position on any tax return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the tax liability or reducing any tax asset of
Buyer or the Company in respect of any Post-Closing Tax Period. Seller agrees
that Buyer is to have no liability for any tax resulting from any action of
Seller, the Company, its affiliates or any of their respective Representatives,
and agrees to indemnify and hold harmless Buyer against any such tax or
reduction of any tax asset.

 

(b) All transfer, documentary, sales, use, stamp, registration, value added and
other such taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be borne and paid by Seller when due.
Seller shall, at its own expense, timely file any tax return or other document
with respect to such taxes or fees (and Buyer shall cooperate with respect
thereto as necessary).

 

 

 

 

(c) Buyer shall prepare, or cause to be prepared, all tax returns required to be
filed by the Company after the Closing Date with respect to a Pre-Closing Tax
Period. Any such tax return shall be prepared in a manner consistent with past
practice (unless otherwise required by law) and without a change of any election
or any accounting method. The preparation and filing of any tax return of the
Company that does not relate to a Pre-Closing Tax Period shall be exclusively
within the control of Buyer.

 

Section 6.02. Tax Indemnification. Seller shall indemnify the Company, Buyer,
and each of Buyer’s affiliates and hold them harmless from and against (a) any
loss attributable to any breach of or inaccuracy in any representation or
warranty made in Section 2.19; (b) any loss attributable to any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article VI; (c) all taxes of the Company or relating to the
business of the Company for all Pre-Closing Tax Periods; (d) all taxes of any
member of an affiliated, consolidated, combined or unitary group of which the
Company (or any predecessor of the Company) is or was a member on or prior to
the Closing Date by reason of a liability under Treasury Regulation Section
1.1502-6 or any comparable provisions of foreign, state or local Law; and (e)
any and all taxes of any person imposed on the Company arising under the
principles of transferee or successor liability or by contract, relating to an
event or transaction occurring before the Closing Date. In each of the above
cases, together with any out-of-pocket fees and expenses (including attorneys’
and accountants’ fees) incurred in connection therewith. Seller shall reimburse
Buyer for any Taxes of the Company that are the responsibility of Seller
pursuant to this Section 6.02 within ten (10) business days after payment of
such taxes by Buyer or the Company.

 

Section 6.03. Straddle Period. In the case of taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such taxes that are
treated as taxes incurred prior to the Closing Date (and thus the obligation of
Seller to pay) for purposes of this Agreement shall be:

 

(a) in the case of taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and

 

(b) in the case of other taxes, deemed to be the amount of such taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.

 

Section 6.04. Cooperation and Exchange of Information. Seller and Buyer shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any tax return pursuant to this
Article VI or in connection with any audit or other proceeding in respect of
taxes of the Company.

 

Section 6.05. Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this Article VI shall be treated as an adjustment to the
Purchase Price by the Parties for tax purposes, unless otherwise required by
law.

 

 

 

 

Section 6.06. Overlap. To the extent that any obligation or responsibility
pursuant to Article VII may overlap with an obligation or responsibility
pursuant to this Article VI, the provisions of this Article VI shall govern.

 

Section 6.07. Definitions. The following terms used in this Article VI and
elsewhere in this Agreement have the meanings specified in this Section 6.7:

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01. Survival of Representations and Covenants. All representations,
warranties, covenants and agreements contained herein and all related rights to
indemnification shall survive the Closing, subject to any applicable statutes of
limitation.

 

Section 7.02. Indemnification By Seller. Subject to the other terms and
conditions of this Article VII, Seller shall defend, indemnify and hold harmless
Buyer, its affiliates and their respective stockholders, directors, officers and
employees from and against:

 

(a) all losses, liabilities, damages, fees, deficiencies, actions, judgments,
interest, awards, penalties, fines costs, or other expenses of whatever kind,
including reasonable attorneys’ fees (a “Loss”), arising from or relating to any
inaccuracy in or breach of any of the representations or warranties of Seller
contained in this Agreement or any document to be delivered hereunder;

 

(b) any Loss arising from or relating to any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Seller pursuant to this
Agreement or any document to be delivered hereunder; or

 

(c) the amount of any imputed underpayment (as described in Section 6225 of the
Internal Revenue Code) imposed on the Company and allocable to the Seller or
attributable to the Membership Interests during taxable years, or portions
thereof, when the Seller owned the Membership Interests (the “Seller Ownership
Period”), or any other income tax assessment imposed on the Company under any
similar provision of state or local law and allocable to the Seller or
attributable to the Membership Interests during the Seller Ownership Period.

 



   

 

 

Section 7.03. Indemnification By Buyer. Subject to the other terms and
conditions of this Article VII, Buyer shall defend, indemnify and hold harmless
Seller, its affiliates and their respective stockholders, directors, officers
and employees from and against all Losses arising from or relating to:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or any document to be delivered hereunder; or

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or any document to be delivered
hereunder.

 

Section 7.04. Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any action by a person
or entity who is not a Party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
action, the Indemnified Party may, but shall not be obligated to, defend against
such action in such manner as it may deem appropriate, including, but not
limited to, settling such action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

 

Section 7.05. Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VII, the Indemnifying
Party shall satisfy its obligations within fifteen (15) business days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The Parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such fifteen (15) business day period,
any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to and
including the date such payment has been made at a rate per annum equal to the
U.S. prime rate then in effect. Such interest shall be calculated daily on the
basis of a 365-day year and the actual number of days elapsed.

 

Section 7.06. Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the Parties as an
adjustment to the Purchase Price for tax purposes, unless otherwise required by
law.

 

Section 7.07. Effect of Investigation. Buyer’s right to indemnification or other
remedy based on the representations, warranties, covenants and agreements of
Seller contained herein will not be affected by any investigation conducted by
Buyer with respect to, or any knowledge acquired by Buyer at any time, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.

 

 

 

 

Section 7.08. Cumulative Remedies. The rights and remedies provided in this
Article VII are cumulative and are in addition to and not in substitution for
any other rights and remedies available at law or in equity or otherwise.

 

ARTICLE VIII

 

Dispute Resolution

 

8.01. Mediation; Selection of a Mediator. In the event of any dispute between
any Parties to this Agreement that the Parties cannot themselves timely resolve
to their mutual satisfaction, such dispute shall first be submitted to
mediation. Mediation proceedings shall take place in Peoria, Arizona by a duly
qualified neutral attorney experienced in mediation or other professional
mediator chosen by the Parties if the Parties can so agree upon selection of the
mediator within ten (10) days of either Party sending written notice to the
other Party requesting the mediation of the dispute. In the event that the
Parties cannot timely agree upon selection of the mediator, then the Parties
shall request a list of seven (7) mediators versed in the area of law that is
the subject of the claim. The Parties shall select the single mediator from said
list, by agreement if possible, and in the absence of an agreement within ten
(10) days of receipt of said list, the mediator shall be selected from said list
by each Party, in turn, striking a name from said list until only a single name
remains, who shall serve as the sole mediator.

 

8.02. Mediation Proceedings; Unresolved Disputes. The mediation shall take place
not later than thirty (30) days after selection of the mediator; during which,
with the assistance and counseling of said mediator, the Parties shall, in good
faith, attempt to resolve their dispute. The Parties to the mediation shall be
required to maintain the confidential nature of said proceedings. Any remaining
unresolved disputes or issues following completion of said mediation proceedings
shall be set forth in writing and moved to the state courts for Maricopa County,
Arizona. Each Party to the mediation shall be responsible for their own costs
and expenses. The costs of the mediation proceedings itself, and the fees and
costs of the mediator, shall be shared equally by the Parties to the dispute.

 

8.03. Attorney’s Fees. In the event of any dispute regarding the interpretation
or enforcement of this Agreement that was not settled by mediation, the
prevailing Party in such dispute shall be entitled to recover its reasonable
attorney fees and costs and expenses, including, but not limited to, court
costs, and specifically including with the definition of “costs” all reasonable
charges, expenses, consultant fees, and expert witness fees, and attorney fees
that the prevailing Party may incur in such dispute. Notwithstanding any other
terms and provisions in this Agreement to the contrary, an award of damages to a
party under this Agreement shall be limited exclusively to actual and direct
damages, and shall not include any non-direct damages such as and including
indirect, consequential, incidental, punitive and/or special damages; and each
party, to the extent permitted by law, knowingly, voluntarily and intentionally
waives its right to a trial by jury in any action or proceeding under any theory
of liability arising out of or in any way connected with this Agreement or the
transactions it contemplates.

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01. Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

 

Section 9.02. Further Assurances. Following the Closing, each of the Parties
hereto shall, and shall cause their respective affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

Section 9.03. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third (3rd) day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 9.03):

 

  If to Seller:   BBHC, Inc.       Attn: Legal Department       24980 N. 83rd
Avenue, Ste. 100       Peoria, Arizona 85383       Email:
notices@taronistech.com           If to Buyer:   Taronis Fuels, Inc.       Attn:
Legal Department       24980 N. 83rd Avenue, Ste. 100       Peoria, Arizona
85383       Email:

notices@taronisfuels.com

 

Section 9.04. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 9.05. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify the Agreement so as to effect the original intent of the Parties
as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

 

 

 

Section 9.06. Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in documents to be
delivered hereunder, the exhibits and disclosure schedules (other than an
exception expressly set forth as such in the disclosure schedules), the
statements in the body of this Agreement will control.‌

 

Section 9.07. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Neither Party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 9.08. No Third-Party Beneficiaries. Except as provided in Article VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 9.09. Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.

 

Section 9.10. Waiver. No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 9.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction).

 

Section 9.12. Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Arizona in each case located in the city of Peoria
and county of Maricopa, and each Party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

Section 9.13. Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 9.14. Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity. Each Party hereto (i) agrees that it shall not
oppose the granting of such specific performance or relief and (ii) hereby
irrevocably waives any requirements for the security or posting of any bond in
connection with such relief.

 

Section 9.15. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[signature page follows]

 

[remainder of page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



Seller:   Buyer:       BBHC, Inc.   Taronis Fuels, Inc.           /s/ Tyler B.
Wilson   /s/ Scott Mahoney Name: Tyler B. Wilson   Name: Scott Mahoney Title:
Authorized Signatory   Title: Authorized Signatory

 

 

 

 

List of Schedules and Exhibits

 

“Schedule 2.09(a)”……Company Intellectual Property

 

“Schedule 2.09(b)”……Transferred Intellectual Property

 

“Exhibit A”……………Form of Membership Interest Assignment and Assumption Agreement

 

“Exhibit B”……………Form of Bill of Sale

 

“Exhibit C”……………Form of Intellectual Property Assignment and Assumption
Agreement

 

 

 

 

Schedule 2.09(a)

Company Intellectual Property

 

Issued patents and pending applications Serial Number  

Date of

Filing

  Publication Number  

Patent

Number

  Patent or Patent Application Title 09/372,277   8/11/1999       6,183,604  

DURABLE AND EFFICIENT EQUIPMENT FOR THE PRODUCTION OF A COMBUSTIBLE AND NON-
POLLUTANT GAS FROM

UNDERWATER ARCS AND METHOD THEREFOR

09/970,405   10/03/2001   2003/0133855   6,663,752   CLEAN BURNING LIQUID FUEL
PRODUCED VIA A SELF- SUSTAINING PROCESSING OF LIQUID FEEDSTOCK 09/896,422  
6/29/2001   2002/0004022   6,673,322   APPARATUS FOR MAKING A NOVEL, HIGHLY
EFFICIENT, NONPOLLUTANT, OXYGEN RICH AND COST COMPETITIVE COMBUSTIBLE GAS AND
ASSOCIATED METHOD 15/676,304   8/14/2017   2012/0000787   10,537,902  
RECLAMATION OF METALS FROM A FLUID

 

 

 

 

Schedule 2.09(b)

Transferred Intellectual Property

 

Patents

 

Issued patents and pending applications Serial Number  

Date of

Filing

  Publication Number  

Patent

Number

  Patent or Patent Application Title 10/008,813   12/07/2001   2003/0106787  
6,926,872   APPARATUS AND METHOD FOR PRODUCING A CLEAN BURNING COMBUSTIBLE GAS
WITH LONG LIFE ELECTRODES AND MULTIPLE PLASMA-ARC-FLOWS 10/020,091   12/14/2001
  2003/0113597   6,972,118   APPARATUS AND METHOD FOR PROCESSING HYDROGEN,
OXYGEN AND OTHER GASES 12/828,905   07/01/2010   2012/0000787   8,236,150  
PLASMA-ARC-THROUGH APPARATUS AND PROCESS FOR SUBMERGED ELECTRIC ARCS 61/898,839
  11/01/2013   N/A   N/A   APPARATUS FOR FLOW- THROUGH OF ELECTRIC ARCS
14/244,229   04/03/2014   2014/0299463   9,700,870   METHOD AND APPARATUS FOR
THE INDUSTRIAL PRODUCTION OF NEW HYDROGEN-RICH FUELS 61/988,973   05/06/2014  
N/A   N/A   RECLAMATION OF METALS FROM A FLUID

 

 

 

 



Issued patents and pending applications Serial Number  

Date of

Filing

  Publication Number   Patent
Number   Patent or Patent Application Title 14/288,807   05/28/2014   N/A  
9,433,916   PLASMA-ARC-THROUGH APPARATUS AND PROCESS FOR SUBMERGED ELECTRIC ARCS
WITH VENTING 14/529,723   10/31/2014   2015/0122632   N/A   APPARATUS FOR FLOW-
THROUGH OF ELECTRIC ARCS 14/703,246   5/04/2015   N/A   9,764,335   RECLAMATION
OF METALS FROM A FLUID 62/269,232   12/18/2015   N/A   N/A   INCINERATION OF
BIO-HAZARD MATERIAL 62/269,242   12/18/2015   N/A   N/A   STERILIZATION OF
FLUIDS USING ELECTRIC ARC 15/230,537   8/08/2016  

US 2016-

0340790 A1

  10,100,416   PLASMA-ARC-THROUGH APPARATUS AND PROCESS FOR SUBMERGED ELECTRIC
ARCS WITH VENTING 62/403,781   10/4/2016   -   -   APPARATUS FOR FLOW- THROUGH
OF ELECTRIC ARCS 15/380,689   12/15/2016  

US 2017-

0176001 A1

  -   INCINERATION OF BIO-HAZARD MATERIAL

 

 

 

 

Issued patents and pending applications Serial Number  

Date of

Filing

  Publication Number  

Patent

Number

  Patent or Patent Application Title 15/612,457   6/02/2017  

US 2017-

0321130 A1

  10,100,262   METHOD AND APPARATUS FOR THE INDUSTRIAL PRODUCTION OF NEW
HYDROGEN-RICH FUELS 62/542,689   8/08/2017   -   -   SYSTEM, METHOD, AND
APPARATUS FOR GASIFICATION OF A SOLID OR LIQUID 15/676,304   8/14/2017  

US 2017-

0361334 A1

  -   RECLAMATION OF METALS FROM A FLUID 15/720,816   9/29/2017  

US 2018-

0093248 A1

  -   APPARATUS FOR FLOW- THROUGH OF ELECTRIC ARCS 16/052,759   8/02/2018   -  
-   SYSTEM, METHOD, AND APPARATUS FOR GASIFICATION OF A SOLID OR LIQUID
11/474,687   6/26/2006       7,780,924   PLASMA-ARC-FLOW APPARATUS FOR SUBMERGED
LONG LASTING ELECTRIC ARCS OPERATING UNDER HIGH POWER, PRESSURE AND TEMPERATURE
CONDITIONS TO PRODUCE A COMBUSTIBLE GAS 14/529,723   10/31/2014   2012/0000787  
10,189,002   APPARATUS FOR FLOW-THROUGH OF ELECTRIC ARCS

 

Trademarks

 

Registered trademark and pending application Serial Number  

Date of

Filing

  Date of Registration   Registration Number   Word Mark 78039484   12/15/2000  
02/10/2004   2812824   MAGNEGAS                   86454770   11/14/2014  
05/03/2016   4952283   VENTURI                   86642367   05/27/2015  
03/07/2017   5156799   MAGNEGAS 2                   86816532   11/11/2015  
03/07/2017   5157232   MAGNETOTE                   TBD   TBD   TBD   TBD  
VENTURI PLASMA ARC FLOW



 

 

 

 

Exhibit A

Form of Membership Interest Assignment and Assumption Agreement

 

Membership Interest Assignment and Assumption Agreement

 

This Membership Interest Assignment and Assumption Agreement (the “Agreement”),
effective as of August 19, 2020 (the “Effective Date”), is by and between BBHC,
Inc., a Delaware corporation (“Seller”), and Taronis Fuels, Inc., a Delaware
corporation (“Buyer”).

 

WHEREAS, Seller owns all of the issued and outstanding membership interests (the
“Membership Interests”) in MagneGas IP, LLC, a Delaware limited liability
company (the “Company”);

 

WHEREAS, Seller and Buyer have entered into a certain Purchase Agreement, dated
as of the Effective Date (the “Purchase Agreement”), pursuant to which, among
other things, Seller has agreed to sell to Buyer, and Buyer has agreed to
purchase from Seller, all of Seller’s right, title and interest in and to the
Membership Interests, free and clear of any Encumbrances (as defined in the
Purchase Agreement); and

 

WHEREAS, pursuant to the Purchase Agreement, of which this Exhibit forms a part,
Seller has agreed to execute and deliver this Agreement to document the
conveyance, transfer, and assignment of the Membership Interests to Buyer.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions. All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Purchase Agreement.

 

2. Assignment and Assumption. Seller hereby sells, assigns, grants, conveys and
transfers to Buyer all of Seller’s right, title and interest in and to the
Membership Interests, free and clear of any and all Encumbrances. Buyer hereby
accepts such assignment and assumes all of Seller’s duties and obligations under
the Membership Interests. Contemporaneously with the assignment in the foregoing
sentence, Seller hereby agrees to withdraw from the Company as its sole member
and, simultaneous with such withdrawal, Buyer shall take Seller’s place and
become the sole member of the Company holding all of the Membership Interests
thereof.

 

3. Effect of Assignment. Seller and Buyer agree that the assignment of the
Membership Interests from Seller to Buyer, the withdrawal of Seller as the sole
member of the Company, and the admission of Buyer as the sole member of the
Company shall not dissolve the Company and that the business of the Company
shall continue.

 

4. Terms of the Purchase Agreement. The terms of the Purchase Agreement are
incorporated herein by this reference. The parties hereto acknowledge and agree
that the representations, warranties, covenants, agreements and indemnities
contained in the Purchase Agreement shall not be superseded hereby but shall
remain in full force and effect to the full extent provided therein. In the
event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction).

 

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

 

6. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

6. Further Assurances. Each of the parties hereto shall execute and deliver, at
the reasonable request of the other party hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Agreement.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Bill of Sale to be effective
as of the date first above written.

 

Seller:   Buyer:       BBHC, Inc.   Taronis Fuels, Inc.       Exhibit Copy – Do
Not Sign.   Exhibit Copy – Do Not Sign.       Name: Tyler B. Wilson   Name:
Scott Mahoney Title: Authorized Signatory   Title:

Authorized Signatory

 

 

 

 

Exhibit B

Form of Bill of Sale

 

Bill of Sale

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, BBHC, Inc. a Delaware corporation (“Seller”), does hereby
grant, bargain, transfer, sell, assign, convey and deliver to Taronis Fuels,
Inc., a Delaware corporation (“Buyer”), all of its right, title and interest in
and to the Transferred Intellectual Property, as such term is defined in the
Purchase Agreement, dated as of August 19, 2020 (the “Purchase Agreement”), by
and between Seller and Buyer, to have and to hold the same unto Buyer, its
successors and assigns, forever.

 

Seller for itself, its successors and assigns, hereby covenants and agrees that,
at any time and from time to time upon the written request of Buyer, Seller will
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may be reasonably required by
Buyer in order to assign, transfer, set over, convey, assure and confirm unto
and vest in Buyer, its successors and assigns, title to the assets sold,
conveyed and transferred by this Bill of Sale.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Bill of Sale to be effective
as of the date first above written.

 

Seller:   Buyer:           BBHC, Inc.   Taronis Fuels, Inc.       Exhibit Copy –
Do Not Sign.   Exhibit Copy – Do Not Sign.       Name: Tyler B. Wilson   Name:
Scott Mahoney Title: Authorized Signatory   Title:

Authorized Signatory

 

 

 

 

Exhibit C

Form of Intellectual Property Assignment and Assumption Agreement

 

Intellectual Property Assignment and Assumption Agreement

 

This Intellectual Property Assignment and Assumption Agreement (the
“Agreement”), effective as of August 19, 2020 (the “Effective Date”), is by and
between BBHC, Inc., a Delaware corporation (“Seller”) and Taronis Fuels, Inc., a
Delaware corporation (“Buyer”), in reference to the Purchase Agreement dated and
effective on August 19, 2020 between Buyer and Seller (the “Purchase
Agreement”), pursuant to which this Agreement is an Exhibit.

 

WHEREAS, Seller and Buyer have entered into the Purchase Agreement, pursuant to
which, among other things, Seller has conveyed, transferred, and assigned to
Buyer the Transferred Intellectual Property (as defined in the Purchase
Agreement), and Buyer has agreed to accept the Transferred Intellectual
Property; and

 

WHEREAS, Seller has agreed to execute and deliver this Agreement to document the
conveyance, transfer, and assignment of the Transferred Intellectual Property
and for recording, if necessary, with the appropriate intellectual property
entities or agencies in any applicable jurisdictions, including, but not limited
to, the United States Patent and Trademark Office.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Assignment. For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller hereby irrevocably conveys, transfers,
and assigns to Buyer, and Buyer hereby accepts, all of Sellers right, title, and
interest in and to the Transferred Intellectual Property, including all rights
of any kind whatsoever of Seller accruing under any of the foregoing provided by
applicable law of any jurisdiction, by international treaties and conventions,
and otherwise throughout the world, any and all royalties, fees, income,
payments, and other proceeds now or hereafter due or payable with respect to any
and all of the foregoing, and any and all claims and causes of action with
respect to any of the foregoing, whether accruing before, on, or after the date
hereof, including all rights to and claims for damages, restitution, and
injunctive and other legal and equitable relief for past, present, and future
infringement, dilution, misappropriation, violation, misuse, breach, or default,
with the right but no obligation to sue for such legal and equitable relief and
to collect, or otherwise recover, any such damages.

 

2. Recordation and Further Actions. Seller hereby authorizes the Commissioner
for Patents, the Commissioner for Trademarks, and officials of any entities or
agencies in any applicable jurisdictions to record and register this Agreement
upon request by Buyer. Following the date hereof, Seller shall take such steps
and actions, and provide such cooperation and assistance to Buyer and its
successors, assigns, and legal representatives, including the execution and
delivery of any affidavits, declarations, oaths, exhibits, assignments, powers
of attorney, or other documents, as may be necessary to effect, evidence, or
perfect the assignment of the Transferred Intellectual Property to Buyer, or any
assignee or successor thereto.

 

3. Terms of the Asset Purchase Agreement. The parties hereto acknowledge and
agree that this Agreement is entered into pursuant to the Purchase Agreement, to
which reference is made for a further statement of the rights and obligations of
Seller and Buyer with respect to the Transferred Intellectual Property. The
representations, warranties, covenants, agreements, and indemnities contained in
the Purchase Agreement shall not be superseded hereby but shall remain in full
force and effect to the full extent provided therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

 

4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed one and
the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

5. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

6. Governing Law. This Agreement and any claim, controversy, dispute, or cause
of action (whether in contract, tort, or otherwise) based upon, arising out of,
or relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the United States and
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction).

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

 

Seller:   Buyer:           BBHC, Inc.   Taronis Fuels, Inc.           Exhibit
Copy – Do Not Sign.   Exhibit Copy – Do Not Sign.       Name: Tyler B. Wilson  
Name: Scott Mahoney Title: Authorized Signatory   Title:

Authorized Signatory

 

 

 